Appeal from a judgment of the County Court of Albany County, rendered July 13, 1976, convicting defendant upon his plea of guilty to the crime of murder in the second degree, and sentencing him to an indeterminate term of imprisonment with a minimum of 15 years and a maximum of life. As a result of the shooting death of one Michael Brown in the City of Albany on April 18, 1976, defendant was indicted by the April 1976 Term of the Albany County Grand Jury for the crimes of murder in the second degree (Penal Law, § 125.25, subd 1) and manslaughter in the first degree (Penal Law, § 125.20, subd 1). Subsequently, on June 30, 1976, he pleaded guilty to the murder charge in full satisfaction of the indictment and was thereupon sentenced to an indeterminate term of imprisonment with a minimum of 15 years and a maximum of life. On this appeal, defendant makes three contentions all of which we find to be without merit. An examination of the record reveals that the County Court’s acceptance of the guilty plea was in all respects proper. As to the sentence imposed, it was the minimum permissible for the class A-l felony conviction here (Penal Law, § 70.00, subd 2, par [a]; subd 3, par [a], cl [i]) and exactly what defendant expected to receive as evidenced by his colloquy with the court at the time of the acceptance of his plea. Such being the case, defendant was clearly not prejudiced by the prosecutor’s remarks at sentencing, and the *679sentence imposed was plainly not excessive. Judgment affirmed. Greenblott, J. P., Sweeney, Kane, Mahoney and Main, JJ., concur.